Title: To George Washington from Elbridge Gerry, 13 January 1778
From: Gerry, Elbridge
To: Washington, George



Dear sir
York [Pa.] 13th of Jany 1778

I have waited some time, in Expectation of informing You with the Sense of Congress on the several Subjects mentioned in your agreable Favour of the 25th Decr; but am not yet fully able to answer my Purpose.
a Committee is appointed from Congress & the Board of War, who in Concert with your Excellency have full Powers to form & execute a Plan for reducing the Number of Batalions now in the Service; to recommend the necessary Appointments of General officers; to determine on the necessary Reinforcements for the Cavalry, Artillery, & Infantry, & report their Opinions on the best Mode of obtaining the same; to remove from office any officers of the civil Departments of the Army for Negligence, Incompetency, or Fraud, & appoint others untill the Sense of Congress can be known; to report the necessary Alterations to be made in the Regulations of these Departments; to remove all just Causes of Complaint relative to rank, confining it as nearly as may be to the military Line; & for other purposes mentioned in their

Commission. the Members are Messs. Fulsom, Dana, General Reid, & Harvey from Congress; & Generals Gates & Mifflin & Colo. pickering from the Board of War. I sincerely wish that Despatch may be made in this Business, & that the first Thing may be to consider of the necessary Reinforcements, that Measures may be immediately pursued to obtain them, the Mentioning of this is however unnecessary to your Excellency. The Resolutions for allowing hereafter to Officers, the Cost of their Retained Rations, & for enabling your Excellency to encrease the Number of your Aids, I find by your Letters to Congress are at Hand; & the proposals of allowing to Officers who shall continue in the Service to the End of the War, & where regiments shall then be reduced, half pay for a limited Time; of enabling Officers after the War to sell their Commissions under proper Regulations, & of giving to the Widows of such officers as shall hereafter loose their Lives in the Service, pensions whilst they remain in a State of Widowhood, are now before Congress. the first has been largely debated, & I am apprehensive that it will meet with a negative; there are many weighty Arguments against it, such as the Infant State of the Country, it’s Aversion to placement & pensioners whereby G. Britain is likely to loose her Liberty, the Equality of the Officers & Soldiers of some States before the War, & the bad Effect that such provision would have on the Minds of the latter; but I must confess that none of these weigh so much in my Mind, as the Necessity of making a Commission so valuable that a Dismission will not only be disgraceful to an officer, but injurious to his Interest. this will introduce that Subordination to civil Authority which is necessary to produce an internal Security to Liberty; And to the high Officers of the military Department, such authority as to enable them to establish Discipline, without which an Army can be neither vigorous, nor successful.
Colo. Wilkinson is appointed Secretary to the Board of War, which I hope, he will accept, that the just Causes of Complaint arising from his hasty promotion may be removed: should he refuse, I think Congress will be justified in taking effectual Measures to remedy the evils resulting therefrom.
General Heath is directed to procure & send to your Excellency one thousand bell Tents, to prevent in future the Danger arising from heavy Rains at the critical Moment of an Engagement with the Enemy. Is it not necessary that Measures should be taken by Congress or your Excellency for further providing against this Evil, by appropriating, a Drummer, Fifer, or some other Officer in each Company to carry a Bell Tent for the same, in Times of Action when the Baggage Waggons are ordered to leave the Army: that whether advancing or retreating, the Soldiers may never be in Danger of having their Muskets & Ammunition

rendered useless from the Want of this Article? I remain sir in Haste, but with much Esteem & Respect, your Excellency’s very hum. serv.

E. Gerry

